DETAILED ACTION
This is the first Office Action on the merits based on the 17/682,241 application filed on 02/28/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20, as originally filed, are currently pending and considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2022 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (KR200442113Y1; EFD: 10/10/2008).

    PNG
    media_image1.png
    494
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    415
    617
    media_image2.png
    Greyscale

Regarding claim 12, Yoon discloses a folding exercise bike (Fitness bicycle 90; Figure 1) comprising: handlebar telescoping members (Insertion pipe 320 and support pipe 310; Figure 1) extending from a frame member (Main pipe 111 and insertion bar 131; Figure 1) and supporting handlebars (Bar handle 350; Figure 1; i.e., The bar handle has two bars extending from the center post 320 at an end opposite the frame 111,131) at an end opposite the frame member; seat telescoping members (Conveyance pipe 233, insertion tube 220, and support tube 210; Figure 1) extending from the frame member 133 and supporting a seat (Seat 231; Figure 1) at an end opposite the frame member (i.e., See Figure 5 to see extending telescoping members and seat at opposite end of the frame); a plurality of legs (Front legs 120 and rear leg 140; Figure 1) directly connected to the frame member (i.e., the legs are connected to the frame by channels 121 and 141), wherein the folding exercise bike comprises: a deployed position in which the handlebar telescoping members and the seat telescoping members are in a fully extended configuration (i.e., the extension of the telescoping members of the seat and handlebars to its fullest extent) and the plurality of legs extend from the frame member to a surface to support the folding exercise bike on the surface (i.e., Figure 1 above shows the legs extending to the ground); and a folded position in which the handlebar telescoping members and the seat telescoping members are in a fully collapsed configuration (i.e., the seat and handlebar telescoping members can be collapsed to their lowest extent) and the plurality of legs extend from the frame member toward one of the handlebars or the seat (i.e., the legs are capable of being swung from a deployed and storable position, in the storage position the front legs are extending towards the seat and the back leg extends towards the han333dlebar; See Figures 1, 3, and 4).  

Regarding claim 13, Yoon discloses a drive wheel (Wheel 420; Figure 1) turnable by pedals (Pedals 440; Figure 1).  

Regarding claim 14, Yoon discloses a crank arm (Crank arms 430; Figure 1) at each side of the drive wheel connecting the drive wheel to the pedals (i.e., each arm 430 is on both sides of the wheel 420).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Patent Publication No. 2020/0023222; EFD: 07/03/2019) in view of Lin (US Patent Pub. No. 2009/0011393; EFD: 07/05/2007). 

    PNG
    media_image3.png
    710
    655
    media_image3.png
    Greyscale

Regarding claim 1, Zhou discloses a folding exercise bike (Resistance-adjustable stationary bicycle; Figure 1; i.e., the telescoping members collapse and fold the bike into a smaller form) comprising: handlebar telescoping members configured to support handlebars (i.e., the handle bars on top of the telescoping front end member that has an adjustable top and bottom member); seat telescoping members (i.e., the back frame member that has an adjustable top and bottom member) configured to support a seat (i.e., seat on top of the top member of the back frame member); a lower frame member (i.e., the central member extending from the front to back; See annotated Figure 1) from which the seat telescoping members and the handlebar telescoping members extend (i.e., both telescoping members are positionally extending upwards from the lower frame member); pedals (i.e., pedals on both sides of the bike; See Figures 1-4) having an attachment point above the lower frame member (i.e., the lower frame member is below the pedals that are attached at the end of their crank to a center flywheel); and a first pair of legs attached to one end of the lower frame member and a second pair of legs attached to another end of the lower frame member (i.e., the first and second pair are attached at opposite ends of the lower frame member; See Figure 1)
Zhou does not disclose each leg of the first pair of legs extending at an oblique angle from the lower frame member in a deployed position configured to support the folding exercise bike on a surface and each leg of the second pair of legs extending from lower frame member at an oblique angle in the deployed position.  

    PNG
    media_image4.png
    771
    556
    media_image4.png
    Greyscale

Lin teaches an analogous exercise pedaling device (Ballance training device; Figure 1) comprising each leg of the first pair of legs extending at an oblique angle from the lower frame member in a deployed position configured to support the folding exercise bike on a surface and each leg of the second pair of legs extending from lower frame member at an oblique angle in the deployed position (i.e., each of the legs are oblique and extending towards the ground in an deployed position).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs of Zhou to have the oblique angled legs of Lin in order to have extend the height of the bike to have a height that is similar to non-stationary bike so a bicyclist has better familiarity with the device.


    PNG
    media_image5.png
    710
    655
    media_image5.png
    Greyscale

Regarding claim 4, Zhou in view of Lin teaches a drive wheel (i.e., the flywheel of Zhou that the pedals are connected to) supported proximate the lower frame member, the drive wheel connected to the pedals.  

Regarding claim 11, Zhou in view of Lin teaches a flywheel attached via a belt to the drive wheel (i.e., the back flywheel 11 is connected to the front flywheel by a belt; Figure 1)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view of Lin, as applied to claim 1 above, in view of Brammer (US Patent Publication No. 2013/0178334; EFD: 06/11/2013).

Regarding claim 10, Zhou in view of Lin disclose the invention substantially above.
Zhou in view of Lin does not disclose a wireless transmitter operable to send use data from the folding exercise bike to an external computing device.
Brammer teaches an analogous exercise bike (See right side of Figure 1) comprising a wireless transmitter (Wireless communication linkage 124a; Figure 1) operable to send use data from the folding exercise bike to an external computing device (External computing device 150; Figure 1; i.e., the linkage 124a communicates with the external device 150; Para. [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bike of Zhou in view of Lin to have the wireless transmitter of Brammer in order for a trainer to receive data from a user performing exercises on the bike for analysis.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claim 1 above, in view of Mautner (US Patent No. 5,071,117; EFD: 12/10/1991).

Regarding claim 15, Yoon discloses the invention as substantially claimed above.  
Yoon does not disclose a flywheel attached via a belt to the drive wheel; and a tension adjuster configured to apply a variable pressure against the flywheel.

    PNG
    media_image6.png
    697
    530
    media_image6.png
    Greyscale

Mautner teaches a flywheel (Sprocket 38; Figure 1 of Mautner) 20attached via a belt (Chain 36; Figure 1 of Mautner) to the drive wheel (Flywheel 40; Figure 1); a tension adjuster (Output shaft 50 and motor 28; Figures 1 and 3; i.e., the output shaft 50 is directly connected and provide variable resistance to the flywheel by “active” pedaling of the user and the sprocket 38 is adjusted by the motor 28 to provide tension to the chain 36 and the wheel 40; Col. 3 Lines 3-14; Col. 4 Lines 37-38) the tension providing resistance to rotation of the drive wheel 40. (i.e., The generator and sprocket of Mautner can be attached to one of the members 135 in Yoon)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive wheel and frame of Yoon to have the flywheel and tension adjuster of Mautner to allow for resistance that draws muscular energy from the user of said appliance and converting said muscular energy into electrical energy. (Col. 1 Lines 46-49)


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon, as applied to claim 1 above, in view of Gonzalez (US Patent Pub. No. 2020/0197776; EFD: 01/10/2019).

Regarding claim 16, Yoon discloses a bolt (Bolt 145; Figure 1) locking each of the plurality of legs 120, 140 into either the folded position or the deployed position (See Figures 3 and 4).
Yoon does not disclose a cam locking each of the plurality of legs into either the folded position or the deployed position.
Gonzalez teaches a cam (Releasable lock assemblies 136,137 ; Figure 1; i.e. the plunger can be a cam plie plunger that locks different configurations of the member; Para. [0051]) locking each of the plurality of legs into either the folded position or the deployed position.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bolts of Yoon to be the cam like plungers of Gonzalez in order to have a quick and efficient release mechanism for the user to adjust the foldable bike in a quicker manner.


Allowable Subject Matter
Claims 2-3, 5-9, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
Regarding dependent claim 2, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “a cam locking each leg of the first pair of legs and the second pair of legs into either a folded position or the deployed position.” (i.e., Zhou in view of Lin discloses a bike with angled oblique legs but do not teach the foldability of the legs using a cam)
Regarding dependent claim 3, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “each leg of the first pair of legs and the second pair of legs, in a folded position, extend upward toward the handlebars and the seat.” (i.e., Zhou in view of Lin discloses a bike with angled oblique legs but do not teach the legs being able to fold upwards towards the handlebars and the seat)
Regarding dependent claim 5, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “a charge port formed in an exterior surface of the folding exercise bike.” 
Regarding dependent claim 17, none of the prior art either alone or in combination recite the limitations of the preceding intervening claims and further reciting “a charge port formed in an exterior surface of the folding exercise bike.” 
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./Examiner, Art Unit 3784       

/ANDREW S LO/Primary Examiner, Art Unit 3784